COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Bryan Black v. Smith Protective Services, Inc.

Appellate case number:    01-14-00969-CV

Trial court case number: 2012-56941

Trial court:              189th District Court of Harris County

       Appellant, Bryan Black, and appellee, Smith Protective Services, Inc., filed notices of
appeal from the trial court’s final judgment, signed on September 23, 2014. Smith has filed a
motion to dismiss Black’s appeal for lack of jurisdiction, and Black has responded. We deny the
motion to dismiss.

         Smith has filed a “Joint Motion to Extend Briefing Deadline,” stating that the “parties’
current deadline for filing briefs” is February 25, 2015, and requesting an extension “to 20 days
after the Court enters an Order on Appellee’s Motion to Dismiss.” We dismiss as moot the
motion to extend briefing deadlines. The clerk’s record was filed in this Court on January 26,
2015; however, a reporter’s record has not been filed. Because a reporter’s record had not been
filed in this appeal, the appellate record was not complete, and the appellants’ briefs were not yet
due. See TEX. R. APP. P. 34.1, 38.6(a).

        On February 24, 2015, the Clerk of this Court notified the parties that the Court might
require the parties to file briefs and consider and decide only those issues or points that do not
require a reporter’s record for a decision unless the parties provided proof from the court reporter
of having paid or made payment arrangements for preparation of the reporter’s record by March
26, 2015. See TEX. R. APP. P. 37.3(c). On February 25, 2015, Smith Protective Services filed its
“Cross-Appellant’s Brief.” On February 27, 2015, Black responded to this Court’s notice, stating
that “[t]his is an appeal from a summary judgment and no testimony was taken,” and there is no
reporter’s record.

      Black’s appellant’s brief is due to be filed no later than March 30, 2015. See TEX. R. APP.
       P. 4.1(a), 38.6(a).

      Smith Protective Services’ appellee’s brief, if any, is due to be filed within 30 days after
       the date that Black files his appellant’s brief. See TEX. R. APP. P. 38.6(b).
      Black’s reply brief, if any, is due to be filed within 20 days of the date that Smith
       Protective Services files its appellee’s brief. See TEX. R. APP. P. 38.6(c).

      Black’s cross-appellee’s brief, if any, is due to be filed by March 27, 2015. See TEX. R.
       APP. P. 38.6(b).

      Smith Protective Services’ reply brief, if any, is due to be filed within 20 days of the date
       Black files a cross-appellee’s brief. See TEX. R. APP. P. 38.6(c).

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually


Date: March 10, 2015